Defendant in error filed a motion to dismiss the appeal. No response has been filed to said motion.
On the 29th day of May, 1922, the court overruled a motion for new trial and granted time for making and serving case-made. The time was extended from time to time, and expired on the 27th day of September, 1922. Case-made was served on the 5th day of October, 1922, and not within any valid extension of time granted by the judge.
The appeal is therefore dismissed.
JOHNSON, V. C. J., and KENNAMER, NICHOLSON, COCHRAN, BRANSON, and HARRISON, JJ., concur.